Citation Nr: 1513635	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  09-18 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1974 to April 1976.  The Veteran also served with the Michigan Army National Guard from November 1976 to July 1998, which included periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In May 2009, the Veteran requested a hearing before the Board; however, the Veteran withdrew the hearing request in an August 2009 letter before a hearing was scheduled.  Accordingly, the Veteran's hearing request has been withdrawn.  38 C.F.R. § 20.704(e) (2014).  

In March 2011, the Board remanded the matter for additional development.  Upon completion of the development ordered in the March 2011 Board Remand, the Board remanded the matter again in October 2012 for further development.  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

After a review of the record, the Board finds that additional development is needed before proceeding with appellate review on the issues of service connection for right and left knee disorders.  Specifically, a new VA examination is required to fulfill VA's duty to assist the Veteran in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was provided with a VA examination of the knees in August 2011.  In the August 2011 VA examination report, the VA examiner discussed a 1986 fall as the basis of the Veteran's bilateral knee disorder.

As an initial matter, the Board finds that the Veteran injured the right and left knees during an ACDUTRA training exercise between 1996 and 1997.  The Veteran has consistently reported injuring the knees after falling in a pit during a training exercise in Battle Creek, Michigan.  In the April 2005 VA Form 21-527, the Veteran described falling in Battle Creek while serving with the Army National Guard and noted that a bilateral knee disability began in August 1997.  In a February 2005 letter to a Member of Congress, the Veteran discussed injuring the knees in a fall at Battle Creek in 1996.  In a September 2008 VA Form 21-4138, although not indicating a date or location, the Veteran identified a fall through a hole during a training exercise as the source of the bilateral knee disorder.  In a July 2003 medical record, the Veteran indicated injuring himself in a fall at Battle Creek six years earlier (approximately 1996).

Based on this finding that the Veteran injured the knees in a training exercise in 1996 or 1997, the August 2011 VA examination report has relied on an inaccurate factual assumption of a 1986 bilateral knee injury, as well as other inaccuracies, which render the opinion of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).  Significantly, a fall in service having occurred in 1996 or 1997, rather than 1986, affects the August 2011 VA examiner's rationale for the opinion that it is at least as likely as not that a current bilateral knee disorder was caused by or the result of falling into a pit during National Guard training.  As illustrated above, the weight of the evidence is against finding that the Veteran injured the knees during National Guard training in 1986 because the Veteran's fall at Battle Creek occurred in either 1996 or 1997.

Additionally, private treatment records include medical history that must be considered while reaching an opinion on the etiology of the Veteran's bilateral knee disorder.  The August 2011 VA examiner indicated that "in each of [the Veteran's] medical documentations of knee pain, Veteran reports initial injury occurred during training;" however, this is not a factually accurate history, as multiple knee injuries or treatments occurred during a time other than a Reserve service INACDUTRA (weekends) or annual ACDUTRA (usually two week) periods.

In April 1994, the Veteran complained of left knee swelling.  See G.V.L. medical records.   The Veteran reported a previous left knee fracture as a child.  The medical provider's assessment was a chronic cartilage injury in the left knee medial meniscus.  In May 1994, the Veteran presented for treatment of the left knee after a work accident.  The physician's impression was traumatic chondromalacia of the left knee patella.  See Dr. T.H. medical records.

In July 1996, the Veteran complained of right knee discomfort which had been present for two days.  The Veteran did not recall any particular injury, but noted sliding in a softball game a week earlier.  Subsequently, also in July 1996, the Veteran was treated for a right knee effusion.  The treatment record does not include a history, but notes that the etiology is unclear.  See G.V.L. medical records.  

Treatment in April 1999 shows that the Veteran was treated for bilateral knee effusion after working out for a men's baseball league.  Here, for the first time, the Veteran reported that both knees were injured in the military; however, the Veteran also indicated that a separate occurrence of bilateral knee effusion occurred three years earlier (approximately 1996).  See id.

Given the Board's finding of a training exercise injury to the knees in 1996 or 1997, and the August 2011 VA examiner's reliance on an incorrect factual basis, a new examination of the knees and medical nexus opinion is warranted to try to obtain a nexus opinion that is based on accurate factual assumptions that is consistent with the evidence of record and the Board's factual finding of in-service knee injury to the knees in 1996 or 1997.  See Barr, 21 Vet. App. at 311-12; Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As the Board has found that a training exercise injury occurred in 1996 or 1997 during ACDUTRA, any further development instructed in the October 2012 Board Remand regarding verification of the Veteran's service between 1986 and 1999 is rendered moot.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination of the left and right knees.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  In the examination report, the examiner should confirm that the record was reviewed.

Based on review of the appropriate records, the examiner should offer the following opinion: 

Is it as likely as not (i.e., to a probability of 50 percent or greater) that a current left and/or right knee disorder is caused by or etiologically related to a training exercise fall in 1996 or 1997?

When offering a rationale for this opinion, please note and discuss the significance of the following:
a.  The Veteran's reported medical history of a left knee fracture during childhood.
b.  The May 1994 work accident that resulted in an impression of traumatic chondromalacia of the left knee patella.
c.  The July 1996 treatment for right knee effusion that did not include a history of a knee injury.
d.  The April 1999 treatment for bilateral knee effusion.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If an opinion cannot be rendered without resorting to speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

2.  When the development above has been completed, the remanded issues should be readjudicated.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



